   Case: 1:18-cv-06859 Document #: 128 Filed: 02/05/21 Page 1 of 4 PageID #:3562




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 THE CITY OF CHICAGO,

                     Plaintiff,
                                                       Case No. 18 CV 06859
                v.
                                                       Judge Harry D. Leinenweber
 MONTY WILKINSON, Acting Attorney
 General of the United States,

                     Defendant.


                       AMENDED FINAL JUDGMENT AND ORDER

       Now, this 5th day of February 2021, for the reasons set forth in the Court’s Memorandum

Opinions of September 19, 2019 (Dkt. 80) and January 13, 2021 (Dkt. 126), and the Court of

Appeals’ June 4, 2020 Amended Opinion, see City of Chicago v. Barr, 961 F.3d 882 (7th Cir.

2020), it is hereby ORDERED that judgment be entered in favor of Plaintiff, the City of Chicago

(the “City” or “Chicago”), and against Defendant, Monty Wilkinson, in his official capacity as

Acting Attorney General of the United States. Consistent with Federal Rule of Civil Procedure

65, the Court grants the City declaratory and injunctive relief as set forth below.

       Through this lawsuit, the City challenges the Attorney General’s decision to attach six

conditions to the FY 2018 Edward Byrne Memorial Justice Assistance Grant (“Byrne JAG”),

specifically:

       1. The “Notice Condition” requires that Byrne JAG recipients “provide—as early
       as practicable … —advance notice to [the Department of Homeland Security
       (DHS)] of the scheduled release date and time for a particular alien, if a State or
       local government (or government-contracted) correctional facility receives from
       DHS a formal written request pursuant to the INA that seeks such advance notice.”

       2. The “Access Condition” requires that Byrne JAG recipients permit federal
       government agents “access to any State or local government (or government-
       contracted) correctional facility by such agents for the purpose” of “interrogat[ing]


                                                 1
   Case: 1:18-cv-06859 Document #: 128 Filed: 02/05/21 Page 2 of 4 PageID #:3563




       any alien or person believed to be an alien as to his [or her] right to be or to remain
       in the United States.”

       3. The “Section 1373 Compliance Condition” requires that Byrne JAG recipients
       certify compliance with 8 U.S.C. § 1373.

       4. The “Section 1644 Compliance Condition” requires that Byrne JAG recipients
       certify compliance with 8 U.S.C. § 1644.

       5. The “Harboring Condition” prohibits Byrne JAG recipients from making any
       “public disclosure … of any federal law enforcement information in a direct or
       indirect attempt to conceal, harbor, or shield from detection any fugitive from
       justice under 18 U.S.C. ch. 49, or any alien who has come to, entered, or remains
       in the United States in violation of 8 U.S.C. ch. 12—without regard to whether such
       disclosure would constitute (or could form a predicate for) a violation of 18 U.S.C.
       1071 or 1072 or of 8 U.S.C. 1324(a).”

       6. The “Additional Certification Requirement” requires the recipient jurisdiction
       to submit “Certifications and Assurances by the Chief Executive of the Applicant
       Government.” The condition incorporates a requirement that the City’s Chief Legal
       officer certify that “neither the jurisdiction nor any entity, agency, or official of the
       jurisdiction has in effect … any law, rule, policy, or practice that would apply to
       the ‘program or activity’ to be funded … that would or does—(a) impede the
       exercise by federal officers of authority under 8 U.S.C. § 1357(a); or (b) impede
       the exercise by federal officers of authority relating to 8 U.S.C. § 1226(a) or (c), 8
       U.S.C. § 1231(a), or 8 U.S.C. § 1366(1) or (3).”

These conditions are referred to herein as the “Challenged Conditions.”

                                  I. DECLARATORY RELIEF

       For the reasons stated in the aforementioned Opinions of this Court and the Court of

Appeals, the Court declares that the Attorney General exceeded the authority delegated by

Congress in the Byrne JAG statute (34 U.S.C. § 10151 et seq.) and in 34 U.S.C. § 10102(a), in

attaching the Challenged Conditions to the FY 2018 Byrne JAG grant.

       The Court further declares that the Attorney General’s decision to attach the Challenged

Conditions to the FY 2018 Byrne JAG grant violated the constitutional principle of separation of

powers.




                                                  2
   Case: 1:18-cv-06859 Document #: 128 Filed: 02/05/21 Page 3 of 4 PageID #:3564




                               II. PERMANENT INJUNCTION

       For the reasons stated in the aforementioned Opinions of this Court and the Court of

Appeals, it is hereby ORDERED that the Attorney General’s decision to attach the Challenged

Conditions to the FY 2018 Byrne JAG grant is set aside and shall have no legal effect. The

Attorney General is enjoined from denying or delaying issuance of any FY 2018 Byrne JAG award

insofar as that denial or delay is based on the Challenged Conditions. The Attorney General is

further enjoined from denying or delaying issuance of the Byrne JAG award in FY 2019 or any

other future program year insofar as that denial or delay is based on the Challenged Conditions or

materially identical conditions. Prohibited conduct includes: using the Challenged Conditions, or

materially identical conditions, in any Byrne JAG award document; delaying the processing or

approval of a recipient’s requests to draw upon Byrne JAG funds based on the Challenged

Conditions or materially identical conditions; and enforcing the Conditions or materially identical

conditions against Byrne JAG recipients, regardless of whether those conditions appeared in Byrne

JAG award documents. No recipient’s acceptance of its Byrne JAG award may be construed as

acceptance of the Challenged Conditions or materially identical conditions. For purposes of this

injunction, “delay” means the failure or refusal to take an action that the Attorney General has

taken for any other Byrne JAG recipient, if that failure or refusal is based in any way on (1) an

applicant’s compliance or lack of compliance with the Challenged Conditions or materially

identical conditions or (2) litigation involving the Challenged Conditions or materially identical

conditions, including if such failure or refusal is based on the Attorney General’s seeking to

preserve the ability to impose or enforce the Challenged Conditions or materially identical

conditions in the future. The Attorney General is further enjoined from requiring that Byrne JAG

grantees certify compliance, pursuant to 34 U.S.C. § 10153(a)(5)(D), with Federal laws that do not

expressly apply to federal grants or grant recipients, such as 8 U.S.C. §§ 1373 and 1644.

                                                3
   Case: 1:18-cv-06859 Document #: 128 Filed: 02/05/21 Page 4 of 4 PageID #:3565




       This Order applies to the Attorney General’s imposition of the Challenged Conditions and

any materially identical conditions on the Byrne JAG grant program in FY 2018 and all future

grant years. Its effects run to the benefit of all Byrne JAG applicants and recipients and are not

limited to the City of Chicago and its sub-grantees.

                                    III. FINAL JUDGMENT

       There are two remaining Counts in this case: Count IV and Count VI.

       In light of the Court of Appeals’ holding that §§ 1373 and 1644 are not “applicable Federal

laws” because they do not “apply by their terms to the award itself,” City of Chicago v. Barr, 961

at 899, the Court withdraws its prior declaration that §§ 1373 and 1644 are unconstitutional and

dismisses Count IV as moot, without prejudice.

       The parties have agreed to dismiss Count VI without prejudice, and the Court accordingly

dismisses Count VI without prejudice.

       There being no Counts remaining to be decided on the merits, the Court now enters final

judgment in this case. Fed. R. Civ. P. 58.

                           IV. ATTORNEYS’ FEES AND COSTS

       Plaintiff may still seek reasonable attorneys’ fees and costs in this matter. 28 U.S.C. § 2412.

Defendants are entitled to object to or oppose any attempt by Plaintiff to recover the same. Any

motion regarding attorneys’ fees and costs shall be made in accordance with the procedures and

schedule set forth in Local Rule 54.3



IT IS SO ORDERED.

                                              /s/
                                                        Harry D. Leinenweber, Judge
                                                        United States District Court

Dated: 2/5/2021

                                                    4
